By the Court.
Under the circumstances in evidence, the testimony that the libeEee had said that she “ could not have connection with any man ” would warrant the inference that she meant that she was physically incapable of such connection, and, if so understood, would, taken together with the other evidence in the case, justify a finding that she was impotent, as charged in the libel. The presiding judge having ruled otherwise as matter of law, without passing upon the question of fact, the ruling is a subject of exception. Nourse v. Henshaw, 123 Mass. 96.

Exceptions sustained.

At April term 1879, the case was heard by the Chief Justice upon the same evidence, and the Ebel dismissed